Clinton, J.
The defendant, Merlin Scott Abbott, pled guilty in the District Court for Hall County, Nebraska, to a charge of burglary committed on August 2, 1974. On October 22, 1974, he was sentenced to a term of 2 to 3 years in the Nebraska Penal and Correctional Complex. On this appeal he claims the sentence is excessive. We affirm.
At the time of the offense defendant was 17 years of age. Although he had not previously been convicted of a felony, he was, in an earlier juvenile proceeding, *241found to have been the perpetrator of two burglaries and as a consequence was committed to the Boys’ Training School at Kearney. He was subsequently released on parole, and violated his parole, but was not recommitted.
He appears to be of average intelligence. His work record is indicative of a lack of responsibility.
The burglary involved in the present case is the same as in State v. Vanella, ante p. 239, 231 N. W. 2d 358, and the defendant was a participant in the other burglary there mentioned. We have carefully examined the presentence investigation report. As in the case of Vanella, past correctional efforts in this instance have not been productive.
The comments we have made in State v. Vanella, supra, are applicable here.
Affirmed.